Citation Nr: 1242444	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  10-34 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a heart disability.  

2.  Entitlement to service connection for bilateral shin splints.  

3.  Entitlement to service connection for a bilateral hearing loss disability.  

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The appellant had active duty for training in the Army National Guard from September 1971 to April 1972.  He also had additional service in the Army National Guard.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2010 of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for a heart disability (listed as a heart murmur); bilateral shin splints; a bilateral hearing loss disability; and for tinnitus.  

The issues of entitlement to service connection for a bilateral hearing loss disability and for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant does not currently have a heart disability.  

2.  The appellant does not currently have bilateral shin splints.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart disability have not been met.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).  

2.  The criteria for service connection for bilateral shin splints have not been met.  38 U.S.C.A §§ 101(24), 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A September 2009 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the appellant of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The appellant was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in an August 2010 statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In any event, the appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The appellant's available service treatment records and private treatment records have been obtained; he did not identify any private/VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The appellant has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  VA did not provide the appellant with an examination in connection with his claims for entitlement to service connection for a heart disability and for bilateral shin splints.  The Board finds, however, that an examination was not necessary to make a decision on the claims.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002).  Specifically, under the law, an examination or opinion is necessary to make a decision on the claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the appellant's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i) (2011).  

In this matter, there is no competent evidence of any current heart disability and bilateral shin splints and there is no indication that any heart disability and bilateral shin splints may be related to the appellant's periods of service.  As such, the facts of this case do not meet the criteria to warrant a VA examination.  See Id.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection for a "chronic disease," such as arteriosclerosis, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual was disabled or died from a disease or injury incurred in or aggravated in the line of duty, and any period of inactive duty training during which the individual was disabled or died from an injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(24).  

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Where service medical records are not available, the Board's obligation to explain its findings and conclusions and to consider the benefit-of-the-doubt rule is heightened.  Pruitt v. Derwinski, 2 Vet. App. 83 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

The appellant contends that he has a heart disability and bilateral shin splints that are related to service.  He specifically maintains that he was diagnosed with a heart murmur and bilateral shin splints during his period of active duty for training in the Army National Guard from September 1971 to April 1972.  He states that he was treated for chest pain, which he believes may have been pleurisy, at the Aberdeen Proving Ground in Maryland and that a electrocardiogram was performed, and he was informed by a physician that he had a heart murmur.  He indicates that no treatment was performed at that time.  The appellant also reports that he was treated for bilateral shin splints during basic training and that he was prescribed Darvon.  He states that he still has recurring bilateral shin splints.  

The appellant's service treatment records are incomplete.  The available service treatment records show no complaints, findings, or diagnoses of any heart problems, including a heart murmur, or any right or left shin splints.  

The first post-service evidence of any possible heart disability is in July 2000.  Post-service private treatment records do not show treatment for any right or left shin splints.  

A July 2000 treadmill stress test report from the Methodist Health System, Methodist Hospital, indicates that the appellant was diagnosed with exertional chest pain.  The examiner reported that baseline electrocardiograms reveal sinus rhythm with mild inferolateral ST segment depressions suggestive of ischemia.  Significantly, however, the final impression was that this was an overall normal treadmill exercise stress test.  The examiner stated that given the appellant's chest pressure, history of hypercholesterolemia, hypertension, as well as a history of smoking, it was prudent to reevaluate him by setting up a Cardiolite stress test.  It was noted that the appellant was a high-risk patient.  

An August 2000 treadmill/Cardiolite stress test report from the Methodist Health System, Methodist Hospital, notes that the appellant initially had an abnormal treadmill which was performed for left arm achiness with exercise two or three weeks earlier.  The examiner reported that the appellant had cardiac risk factors of cigar smoking, infrequently, and hypercholesterolemia.  The final impression was good exercise tolerance; hypertensive blood pressure response; a good heart rate and blood pressure double product, and no chest pain or anginal equivalent.  

Subsequent private treatment records do not show treatment for any heart problems, including a heart murmur.  

The Board finds that the post-service medical evidence fails to show any medical diagnoses indicating that the appellant currently has a heart disability and bilateral shin splints.  

The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes).  Here, the evidence indicates no presently diagnosed heart disability and bilateral shin splints, and thus service connection for such disorders is not warranted.  

The appellant has alleged that his claimed heart disability and bilateral shin splints had their onset during his period of active duty in the Army National Guard from September 1971 to April 1972.  The Board observes that the appellant is competent to report symptoms that he thought were heart problems or bilateral shin splints during service or after service; however, as a lay person, he does not have the education, training and experience to offer a medical diagnosis or an opinion as to the onset or etiology of these conditions.  See Kahana, see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (holding that "[l]ay evidence can be competent and sufficient to establish a diagnosis when ... a lay person is competent to identify the medical condition" and providing, as an example, that a layperson would be competent to identify a condition such as a broken leg, but would not be competent to identify a form of cancer); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).  Here, the Board finds that the appellant's lay assertions are not competent or sufficient.  Jandreau.

The preponderance of the evidence is against the claims for entitlement to service connection for a heart disability and for bilateral shin splints; there is no doubt to be resolved; and service connection is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a heart disability is denied.  

Service connection for bilateral shin splints is denied.  


REMAND

The remaining issues on appeal are entitlement to service connection for a bilateral hearing loss disability and for tinnitus.  The Board finds that there is a further VA duty to assist the appellant in developing evidence pertinent to his claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  

The appellant contends that he has a bilateral hearing loss disability and tinnitus that are related to service.  He specifically maintains that he was exposed to noise from the firing of 105 mm Howitzers, as well as from M16 gunfire during his period of active duty for training in the Army National Guard from September 1971 to April 1972.  He reports that when he attended rifle ranges and would use M16s, he would always have ringing in his ears that would last for days afterwards.  The appellant essentially reports that his hearing loss and tinnitus were first experienced during his period of active duty for training in the Army National Guard from September 1971 to April 1972 and have continued since that time.  

The Board notes that the appellant is competent to report that he had hearing problems and ringing in the ears in service and hearing loss and ringing in the ears since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The appellant had active duty for training in the Army National Guard from September 1971 to April 1972.  He also had additional service in the Army National Guard.  His DD Form 214 indicates that his occupational specialty was listed as an automotive mechanic.  

The Veteran's available service treatment records do not specifically show a hearing loss disability in either ear as defined by 38 C.F.R. § 3.385 (pursuant to the induction and separation examinations) and do not show complaints, findings, or diagnoses of tinnitus.  

Post-service private treatment records, and a VA examination report, show treatment for multiple disorders, including a left ear hearing loss disability, but not a right ear hearing loss disability, under the provisions of 38 C.F.R. § 3.385, as well as for tinnitus.  

A November 2009 VA audiological examination report notes that the appellant's claims file was reviewed.  The appellant reported that he had military noise exposure from 105 Howitzers, as well as from M16 gunfire.  He stated that he was an automobile mechanic in the Army.  The appellant indicated that in the civilian sector, he was an architect and that he had no noise exposure.  He stated that he occasionally used power tools.  The appellant reported that he currently had tinnitus, bilaterally.  He maintained that his tinnitus began after he fired M16 rifles during service and that it would occur intermittently at that time.  The appellant indicated that he had suffered from constant tinnitus for the previous five to six years.  

The examiner reported results that were indicative of a left ear hearing loss disability, but not a right ear hearing loss disability, as defined by 38 C.F.R. § 3.385.  The diagnoses were right ear hearing loss not disabling pursuant to 38 C.F.R. § 3.385, and normal to moderately severe sensorineural hearing loss in the left ear.  The examiner commented that given that the appellant's hearing was within normal limits at military separation, it was unlikely that his current hearing loss and tinnitus were related to military noise exposure.  The examiner reported that exposure to either impulse sounds or continuous (noise) exposure could cause a temporary threshold shift that would disappear in sixteen to forty-eight hours after exposure to loud noise.  The examiner stated that impulse sounds might also damage the structure of an inner ear resulting in immediate hearing loss.  It was noted that continuous exposure to loud noise could also damage the structure of the hair cells resulting in hearing loss.  The examiner indicated that if the hearing did not recover completely from a temporary threshold shift, a permanent hearing loss would exist.  The examiner remarked that since the damage would occur when exposed to noise, a normal audiogram subsequent to the noise exposure would verify that the hearing had recovered without a permanent loss.  

The Board observes that the examiner did not acknowledge and discuss the appellant's reports that he suffered from a bilateral hearing loss disability and tinnitus during and since his period of active duty for training from September 1971 to April 1972.  Additionally, the examiner solely indicated that the appellant's bilateral hearing loss and tinnitus were not related to his period of service because his hearing was normal at the time of his (April 1972) separation examination.  The Board notes, however, that in regard to a claim of entitlement to service connection for hearing loss, the absence of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Additionally, when a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).   

The Board further notes that although a right ear hearing loss disability was not shown, pursuant to 38 C.F.R. § 3.385, at the time of the November 2009 audiological examination, the Veteran has subsequently reported in an August 2010 VA Form 9 that he is suffering from hearing loss in his right ear, as well as a left ear hearing loss disability.  

Therefore, the Board finds that the Veteran has not been afforded a VA examination with the opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims folder, as to his claims for service connection for bilateral hearing loss and for tinnitus.  Such an examination should be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the appellant to identify all medical providers who have treated him for bilateral hearing loss and tinnitus since January 2009.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  

In the event the appellant identifies treatment by a private provider, the RO must document that it has made at least two requests to the custodian of the private records to obtain the records unless it is made evident by the first request that a second request would be futile in obtaining such records.  

2.  Schedule the appellant for a VA examination by an appropriate medical professional to determine the nature and likely etiology of his claimed bilateral hearing loss and tinnitus.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  

The examiner should conduct an audiological evaluation, including speech recognition testing, to determine whether the appellant currently experiences hearing loss and tinnitus.  If current hearing loss and tinnitus are identified, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current hearing loss and tinnitus were incurred in service, or is the result of exposure to acoustic trauma during the appellant's periods of service.  The examiner must specifically acknowledge and discuss the appellant's report that his bilateral hearing loss and tinnitus first manifested during his period of active duty for training in the Army National Guard from September 1971 to April 1972.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).  The examiner should comment as to whether the history provided by the Veteran is supported or opposed by any of the documentary evidence that is of record. 

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Review the claims file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If either benefit remains denied, issue an appropriate supplemental statement of the case and provide the appellant and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


